Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 11, 2018

The Court of Appeals hereby passes the following order:

A19D0197. JOHNTAVIS BAILEY v. THE STATE.

      On November 15, 2018, Johntavis Bailey filed this application for discretionary
appeal from the trial court’s October 26, 2018 order denying his motion to vacate a
void judgment.1 As a threshold matter, we note that no provision of OCGA § 5-6-35,
the discretionary appeal statute, appears to apply to the case at bar. Ordinarily, we will
grant a timely application when the lower court’s order is subject to direct appeal. See
OCGA § 5-6-35 (j). Here, however, the trial court’s order is not subject to direct
appeal.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010). Accordingly, Bailey is not authorized to
collaterally attack his conviction in this manner. See id.; Harper v. State, 286 Ga. 216,
218 (1) (686 SE2d 786) (2009); Matherlee v. State, 303 Ga. App. 765, 766 (694 SE2d
665) (2010).




      1
         Court of Appeals Rule 31 (e) requires applicants to include with their
application a copy of the motion that led to the order to be appealed. Bailey has failed
to include a copy of the motion in violation of this rule.
    For the reasons set forth, this application for discretionary appeal is hereby
DISMISSED.




                                    Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/11/2018
                                            I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.

                                                                                      , Clerk.